Citation Nr: 0620409	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-17 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to April 
1970.  See DD Form 214.  He apparently had additional active 
service thereafter, but the exact dates of such service 
remain unverified.    

This claim is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDING OF FACT

The veteran has Level I hearing bilaterally and no 
exceptional pattern of hearing impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
sensorineural hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100, § 4.86 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Bilateral Hearing Loss

This appeal arises from the August 2003 rating decision, 
which granted service connection for hearing loss and 
assigned an initial noncompensable rating effective December 
16, 2002, the date of receipt of the claim.  Thus, the case 
is akin to that in Fenderson v. West, 12 Vet. App. 119, 126 
(1999), and "staged" rating(s) could be assigned for 
various time periods from that date forward, as the evidence 
warrants.  

Evaluations of bilateral hearing loss range from non-
compensable (zero percent) to 100 percent based on organic 
impairment of hearing acuity as measured by results of speech 
discrimination tests, along with average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  38 C.F.R. § 4.85 (2005).  To evaluate the degree of 
disability for hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI, VIA, and VII 
(Diagnostic Code 6100) (2005).  Further, 38 C.F.R. § 4.85(a) 
requires that an examination for hearing loss be conducted by 
a state-licensed audiologist, and must include both a 
controlled speech discrimination test (Maryland CNC test) and 
a pure tone audiometry test.  Examinations must be conducted 
without the use of hearing aids.

The record reflects one audiology evaluation consistent with 
the above testing requirements, performed in June 2003 at a 
VA facility in connection with this claim.  The pure tone 
threshold measurements, at 1000, 2000, 3000, and 4000 Hertz, 
were on average 44 and 48 (47.5, rounded up to 48), right and 
left.  Word discrimination (Maryland CNC Test) scores were 96 
percent bilaterally.  Under Table VI, 38 C.F.R. § 4.85, these 
findings yield Level I hearing for each ear.  Under Table VII 
(Diagnostic Code 6100), Level I hearing for each ear yield a 
noncompensable rating.  In July 2003, a VA medical doctor 
reviewed the veteran's medical history in the claims file, 
examined him, and diagnosed him with severe high frequency 
hearing loss associated with in-service noise exposure and 
tinnitus secondary to high frequency hearing loss (service 
connection is in effect for the latter).  An August 2003 VA 
"audiology consult" record, too, reflects 96 percent 
scores, bilaterally, for word recognition.    

The Board has considered whether the case presents an 
"exceptional pattern" of hearing impairment under 38 C.F.R. 
§ 4.86(a) or (b).  It does not.  Under 38 C.F.R. § 4.86(a), 
the requirement is that pure tone threshold measurements at 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
must be at 55 decibels or higher.  That is not shown for 
either ear, based on the June 2003 audiology results.  Under 
38 C.F.R. § 4.86(b), pure tone threshold measurements must be 
30 decibels or less at 1000 Hertz (which is shown here for 
both ears) and 70 decibels or higher at 2000 Hertz (not shown 
for either ear).  

While neither a compensable rating, nor a finding of 
exceptional pattern of hearing impairment, is permissible 
based on the above, the Board recognizes that the veteran 
does have hearing loss, and such impairment is demonstrated 
clinically.  However, hearing loss, for the purposes of VA 
compensation, is evaluated by a strict, mechanical 
application of audiology results, as set forth above.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Regrettably, 
the audiology results of record do not support a favorable 
evaluation under 38 C.F.R. §§ 4.85 and 4.86.  The record 
post-August 2003 does not reflect performance of a more 
recent audiology examination consistent with governing 
regulations, nor other clinical or lay evidence concerning 
hearing impairment that could warrant further evidentiary 
development.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information and medical or lay evidence 
needed to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record needed to substantiate the claim, that VA will seek to 
provide, and that he is expected to provide.  It must ask him 
to provide any pertinent evidence he has.  38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The issue on appeal is not whether service connection is 
warranted, but whether an initial compensable rating is 
warranted, given that the August 2003 rating decision, from 
which this appeal arises, granted service connection for 
hearing loss.  Where, as here, VA receives a notice of 
disagreement that raises a new issue different from the one 
for which the claim was filed, the law requires VA to take 
proper action and issue a statement of the case (SOC) if the 
disagreement is not resolved, which was done here as to 
entitlement to a compensable rating, but VA is not required 
to provide notice of the information and evidence needed to 
substantiate the new issue.  VAOPGCPREC 8-03 (Dec. 22, 2003).    

Here, even before the grant of service connection, in May 
2003, the veteran was told that, if he identifies the sources 
of evidence concerning his hearing loss, then VA would assist 
him in obtaining the records from such sources.  He was told 
that he ultimately is responsible for substantiating his 
claim.  In the August 2003 rating decision, the RO explained 
in detail how it determined that a minimum compensable rating 
is not warranted, applying the 2003 audiology results to 
governing criteria.  A January 2004 duty-to-assist letter 
explained, again, the veteran's and VA's respective claim 
development responsibilities, and told him that a higher 
rating for disability requires evidence of worsened 
disability.  He was asked to identify sources of missing, 
pertinent evidence to enable VA to assist him in claim 
substantiation.  In February 2004, the veteran identified a 
VA medical facility as such a source, and the RO did 
associate with the claims file records from that facility.  
The March 2004 SOC cited 38 C.F.R. § 3.159, from which the 
"fourth element" is derived, as well as 38 C.F.R. §§ 3.385, 
4.85, and 4.86, and explained again why a compensable rating 
is denied.  At the Board hearing, the veteran reported no 
other sources of missing clinical evidence concerning his 
hearing loss.  Nor did he or his representative submit non-VA 
audiology findings or other pertinent clinical records after 
the SOC was issued, or argue specifically there is a notice 
defect.  See Pelegrini, supra. 

Based on the foregoing, the Board finds neither a substantive 
notice defect, nor timing defect as to notice.  Under the 
circumstances, it is reasonable to conclude the veteran had 
notice that a compensable rating requires audiology results 
that would yield such a rating under governing criteria, and 
the Board finds no basis to conclude a notice defect occurred 
because VA did not literally ask the veteran to "supply 
everything he has" concerning hearing loss.  Moreover, as 
the claim for service connection was granted, there is no 
possibility of prejudice to the extent notice was not given 
as to an effective date.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the RO, the Board must consider whether a claimant has been 
prejudiced thereby); 38 C.F.R. § 20.1102 (harmless error).   

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims file includes service medical and 
verification records, VA clinical records, audiology 
examination results appropriate to this claim, and the 
veteran's written statements and testimony.  No other source 
of missing evidence has been identified despite appropriate 
notice.  Thus, the Board concludes that the duty to assist 
has been fulfilled.    


ORDER

A compensable rating for bilateral sensorineural hearing loss 
is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


